       Case 4:18-cv-00262-MW-CAS Document 194 Filed 07/18/19 Page 1 of 4




                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF FLORIDA
                               TALLAHASSEE DIVISION


NANCY C. JACOBSON., et al.,

                 Plaintiffs,

v.                                                            Case No. 4:18-cv-00262-MW-CAS

SECRETARY LAUREL M. LEE,
in her official capacity only,

                 Defendant.
                                                                   /



                    SECRETARY OF STATE’S AMENDED1 EXHIBIT LIST

                                                   Exhibit                                              Plaintiffs’
                                                                                                       Objection(s)
    SOS 1      Transcript of March 27, 2019, Deposition of Maria                                     Hearsay (802)
               Mathews
    SOS 2      July 13, 2018 Declaration of Maria Matthews                                           Hearsay (802)
    SOS 3      Chart 1: Florida Ballot Order 1952-2018                                               Hearsay (802)

    SOS 4      Chart 2: Ballot Order In Other States                       Hearsay (802)
    SOS 5      Timeline of Important Election Dates for 2020 Election      Hearsay (802)
               Cycle
    SOS 6      Florida State Association of Supervisors of Elections 2018-
               2019 Directory

    SOS 7      Florida Voting System Standards
    SOS 8      July 24, 2018 Preliminary Injunction Hearing Transcript                               Hearsay (802)
    SOS 9      List of Florida Certified Voting Systems

1
  Amended to include Exhibits SOS 25, 26, and 27, which were not previously listed, but were admitted during trial
in this case.

                                                        1
    Case 4:18-cv-00262-MW-CAS Document 194 Filed 07/18/19 Page 2 of 4




SOS 10    List of Voting Systems by County
SOS 11    Map of Florida Congressional Districts
SOS 12    Map of Florida House Districts
SOS 13    Map of Florida Senate Districts
SOS 14    Conn. Gen. Stat. § 9-249a                                      Relevance (401)
SOS 15    O.C.G.A. § 21-2-285                                            Relevance (401)
SOS 16    R.R.S. Neb. § 32-815                                           Relevance (401)
SOS 17    NY CLS Elec § 7-116                                            Relevance (401)
SOS 18    25 P.S. § 2963                                                 Relevance (401)
SOS 19    Tex. Elec. Code § 52.091                                       Relevance (401)
SOS 20    Burns Ind. Code Ann. § 3-11-2-6                                Relevance (401)
SOS 21    MCLS § 168.703                                                 Relevance (401)
SOS 22    Wis. Stat. § 5.64                                              Relevance (401)
SOS 23    Wyoming Stat. § 22-6-121                                       Relevance (401)
SOS 24    Panama City News Herald Article (April 3, 1951)                Relevance (401)
                                                                         and Hearsay
                                                                         (802)
SOS 25   June 29, 2018 Expert Report of Dr. Jon A. Krosnik
SOS 26   Blocksom, D. (2008), Moderators of the Name-Order
         Effects: The 2004 Presidential Election in Ohio,
         Undergraduate Thesis, Stanford University, Stanford,
         California
SOS 27 Florida Department of State, Division of Elections, Active
         Registered Voters by House District, Book Closing:
         October 9, 2018
Any exhibits offered and admitted on Plaintiffs’ or Defendant-Intervenors’ exhibit lists.
The Secretary also reserves the right to identify additional exhibits for impeachment
purposes




                                        2
     Case 4:18-cv-00262-MW-CAS Document 194 Filed 07/18/19 Page 3 of 4




                                  Respectfully submitted by:

                                  BRADLEY R. MCVAY (FBN 79034)
                                   General Counsel
                                  brad.mcvay@dos.myflorida.com
                                  ASHLEY E. DAVIS (FBN 48032)
                                   Deputy General Counsel
                                  ashley.davis@dos.myflorida.com
                                  FLORIDA DEPARTMENT OF STATE
                                  R.A. Gray Building Suite, 100
                                  500 South Bronough Street
                                  Tallahassee, Florida 32399-0250
                                  (850) 245-6536 / (850) 245-6127 (fax)

                                  and


                                  s/ Mohammad O. Jazil

                                  MOHAMMAD O. JAZIL (FBN 72556)
                                  mjazil@hgslaw.com
                                  GARY V. PERKO (FBN 855898)
                                  gperko@hgslaw.com
                                  JOSEPH A. BROWN (FBN 25765)
                                  jbrown@hgslaw.com
                                  KRISTEN C. DIOT (FBN 118625)
                                  kdiot@hgslaw.com
                                  HOPPING GREEN & SAMS, P.A.
                                  119 South Monroe Street, Suite 300
                                  Tallahassee, Florida 32301
                                  Phone: (850) 222-7500
                                  Fax: (850) 224-8551

                                  Counsel for the Florida Secretary of State,
Dated: July 18, 2019              Laurel M. Lee




                                    3
     Case 4:18-cv-00262-MW-CAS Document 194 Filed 07/18/19 Page 4 of 4




                         CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing was served

through the Court’s CM/ECF system to all counsel of record on this 18th day of July

2019.

                                      /s/ Mohammad O. Jazil
                                      Attorney
